Name: 86/620/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the seeds and propagating material sector submitted by the Government of the Federal Republic of Germany for the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-20

 Avis juridique important|31986D062086/620/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the seeds and propagating material sector submitted by the Government of the Federal Republic of Germany for the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0041*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the seeds and propagating material sector submitted by the Government of the Federal Republic of Germany for the Land of Baden-Wuerttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/620/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 16 April 1986 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/1050/EEC (3) relating to the seeds and propagating material sector in the Land of Baden-Wuerttemberg; Whereas the addendum to the programme concerns the rationalization, modernization and extension of treatment, packing and marketing capacity in the seeds and propagating material sector in Baden-Wuerttemberg so as to meet the requirements of user, and to improve the situation in the sector and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the seeds and propagating material sector in Baden-Wuerttemberg; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the seeds and propagating material sector in the Land of Baden-Wuerttemberg, notified on 14 April 1986 by the Government of the Federal Republic of Germany in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 308, 19. 11. 1980, p. 10.